Exhibit 10.1
FOURTH AMENDMENT AGREEMENT
     This FOURTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 30th
day of June, 2008 among:
     (a) TELETECH HOLDINGS, INC., a Delaware corporation (“Borrower”);
     (b) the Lenders, as defined in the Credit Agreement;
     (c) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under this Agreement (“Agent”); and
     (d) WELLS FARGO BANK, N.A., as syndication agent.
     WHEREAS, Borrower, Agent and the Lenders are parties to that certain
Amended and Restated Credit Agreement, dated as of September 28, 2006, that
provides, among other things, for loans and letters of credit aggregating One
Hundred Eighty Million Dollars ($180,000,000), all upon certain terms and
conditions (as amended and as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrower, Agent and the
Lenders agree as follows:
     1. Amendment to Financial Statements. Section 5.3 of the Credit Agreement
is hereby amended to delete subsections (a) and (b) therefrom and to insert in
place thereof, respectively, the following:
     (a) Quarterly Financials. Borrower shall deliver to Agent, within
forty-five (45) days (or, with respect to the fiscal quarters of Borrower ended
September 30, 2007 and March 31, 2008, by no later than August 15, 2008) after
the end of each of the first three quarter annual periods of each fiscal year of
Borrower, balance sheets of the Companies as of the end of such period and
statements of income (loss), stockholders’ equity and cash flow for the quarter
and fiscal year to date periods, all prepared on a Consolidated basis, in
accordance with GAAP, and in form and detail satisfactory to Agent and certified
by a Financial Officer of Borrower; provided that, with respect to the fiscal
quarters of Borrower ended September 30, 2007 and March 31, 2008, (i) Borrower

 



--------------------------------------------------------------------------------



 



shall have delivered preliminary financial statements and a corresponding
preliminary calculation of covenants for (A) the fiscal quarter of Borrower
ended September 30, 2007 prior to March 31, 2008, and (B) the fiscal quarter of
Borrower ended on March 31, 2008 prior to May 15, 2008, in each case excluding
adjustments related to compensation and tax expense for equity-based
compensation granted during any prior fiscal quarter, or which may be adjusted
for such fiscal quarter, (ii) the Applicable Commitment Fee Rate and the
Applicable Margin shall be calculated based upon such preliminary financial
statements and calculations, and (iii) if such preliminary financial statements
and calculations are not consistent with the certified financial statements to
be delivered on or prior to August 15, 2008, the Applicable Commitment Fee Rate
and the Applicable Margin, as applicable, shall be retroactively adjusted upon
receipt of the certified financial statements. The preliminary financial
statements referenced in this Section 5.3(a) shall provide sufficient income,
cash flow, and balance sheet information to complete a preliminary calculation
of the financial covenants set forth in Section 5.7 hereof. Borrower shall also
provide additional financial information, if available, at the request of Agent
and the Lenders.
     (b) Annual Audit Report. Borrower shall deliver to Agent, within ninety
(90) days (or, with respect to the fiscal year ended December 31, 2007, by no
later than August 15, 2008) after the end of each fiscal year of Borrower, an
annual audit report of the Companies for that year prepared on a Consolidated
basis, in accordance with GAAP, and in form and detail satisfactory to Agent and
certified by an independent public accountant satisfactory to Agent, which
report shall include balance sheets and statements of income (loss),
stockholders’ equity and cash-flow for that period; provided that, with respect
to the fiscal year of Borrower ended December 31, 2007, (i) Borrower shall have
delivered preliminary financial statements for such fiscal year and a
corresponding preliminary calculation of covenants for the fiscal quarter of
Borrower ended December 31, 2007, prior to March 31, 2008, in each case
excluding adjustments related to compensation expense for equity-based
compensation granted during any prior fiscal quarter, or which may be adjusted
for the fiscal quarter ended December 31, 2007, (ii) the Applicable Commitment
Fee Rate and the Applicable Margin shall be calculated based upon such
preliminary financial statements and calculations, and (iii) if such preliminary
financial statements and calculations are not consistent with the certified
financial statements to be delivered on or prior to August 15, 2008, the
Applicable Commitment Fee Rate and the Applicable Margin, as applicable, shall
be retroactively adjusted upon receipt of the certified financial statements.
The preliminary financial statements referenced in this Section 5.3(b) shall
provide sufficient income, cash flow, and balance sheet information to complete
a preliminary calculation of the financial covenants set forth in Section 5.7
hereof. Borrower shall also provide additional financial information, if
available, at the request of Agent and the Lenders.
     2. Consent to Various Requests.
     (a) Requested Consents. Borrower has notified Agent and the Lenders that:

2



--------------------------------------------------------------------------------



 



     (i) Borrower may need to file, as late as August 15, 2008, its 10-Q
quarterly reports with the SEC for the fiscal quarters ended September 30, 2007
and March 31, 2008 (the “Delayed 10-Q Filings”);
     (ii) Borrower may need to file its 10-K annual report with the SEC for the
fiscal year ended December 31, 2007 as late as August 15, 2008 (the “Delayed
10-K Filing”);
     (iii) Borrower may need to restate its financial statements filed with the
SEC for any fiscal period ending after December 31, 1996 and prior to
September 30, 2007 (the “Restatement of Financial Statements”); and
     (iv) on May 15, 2008, Borrower received an Additional Nasdaq Staff
Determination letter in connection with Borrower’s failure to file its Quarterly
Report on Form 10-Q for the first quarter ended March 31, 2008, in addition to
Staff Determination letters in connection with the delayed filing of the 2007
Annual Report on Form 10-K and Quarterly Report on Form 10-Q for the third
quarter of 2007. While this matter serves as an additional basis for delisting
Borrower’s securities, the Nasdaq Listing Qualifications Hearings Panel (the
“Panel”) granted Borrower’s request for continued listing on the Nasdaq, subject
to, among other things, Borrower becoming current in its filings of its periodic
reports by May 12, 2008. The letter notes that if Borrower is not able to meet
the exception deadline, the Panel will issue a final determination to delist
Borrower’s shares and Borrower would have to apply to Nasdaq for an extension of
the listing exception. The Nasdaq Listing and Hearing Review Council, in a
letter dated March 18, 2008 (A) stayed an earlier decision of the Panel
requiring the filing of all required reports by May 12, 2008, and (B) requested
that Borrower provide an update on its efforts to file the delayed periodic
reports by May 30, 2008. Borrower provided the requested update on May 30, 2008.
Borrower is working diligently with its current and former independent auditors
to become current with its periodic filings with the SEC (the “Nasdaq
Proceeding” and, together with the Delayed 10-Q Filings, the Delayed 10-K Filing
and the Restatement of Financial Statements, collectively, the “Requested
Consents”).
     (b) Possible Violations. The Requested Consents could result in a violation
of the following:
     (i) SEC and Nasdaq regulations;
     (ii) certain covenants set forth in Article V of the Credit Agreement,
including, but not limited to, Section 5.3 (Financial Statements and
Information), Section 5.4 (Financial Records) and Section 5.7 (Financial
Covenants) of the Credit Agreement; and
     (iii) certain representations and warranties set forth in Article VI of the
Credit Agreement, including, but not limited to, Section 6.3 (Compliance with

3



--------------------------------------------------------------------------------



 



Laws and Contracts), Section 6.4 (Litigation and Administrative Proceedings) and
Section 6.14 (Financial Statements) of the Credit Agreement.
     (c) Conditions to Consent. Agent and the Lenders hereby consent to the
Requested Consents on the conditions that:
     (i) Borrower shall have filed with the SEC, by no later than August 15,
2008, its 10-Q quarterly report for the fiscal quarter ended September 30, 2007
and its 10-Q quarterly report for the fiscal quarter ending March 31, 2008;
     (ii) Borrower shall have filed with the SEC its 10-K annual report for the
fiscal year ended December 31, 2007 by no later than August 15, 2008;
     (iii) to the extent that the Restatement of Financial Statements, as
defined in the Second Amendment Agreement, dated as of November 15, 2007, among
Borrower, Agent and the Lenders, would have caused Borrower to pay a higher rate
of interest for any time period since the Closing Date, then Borrower shall make
the Lenders whole for any unpaid interest; and
     (iv) after giving effect to the terms of this consent, no Default or Event
of Default shall exist under the Credit Agreement or any other Loan Document.
     (d) Consent. This Amendment shall serve as evidence of such consent. The
consent contained in this Amendment shall not be deemed to waive or amend any
other provision of the Credit Agreement or the Loan Documents, and shall not
serve as consent to or amendment of any other matter prohibited by the terms and
conditions of the Credit Agreement or other Loan Documents. All terms of the
Credit Agreement and the other Loan Documents remain in full force and effect
and constitute the legal, valid, binding and enforceable obligations of Borrower
to Agent and the Lenders.
     3. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:
     (a) pay an amendment fee to Agent, for the pro rata benefit of the Lenders
that shall have executed and delivered this Amendment to Agent on or before 3:00
P.M. (Eastern time) on June 26, 2008 (each an “Approving Lender”), in an amount
equal to seven and one-half (71/2) basis points times the aggregate amount of
the Revolving Credit Commitments of the Approving Lenders; and
     (b) cause each Guarantor of Payment to execute the attached Acknowledgement
and Agreement; and
     (c) pay all legal fees and expenses of Agent in connection with this
Amendment.
     4. Representations and Warranties. Borrower hereby represents and warrants
to Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver

4



--------------------------------------------------------------------------------



 



this Amendment; (b) the officers executing this Amendment have been duly
authorized to execute and deliver the same and bind Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by Borrower and the
performance and observance by Borrower of the provisions hereof do not violate
or conflict with the organizational agreements of Borrower or any law applicable
to Borrower or result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against Borrower; (d) no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof;
(e) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of Borrower in every respect, enforceable in accordance with
its terms.
     5. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.
     6. Waiver. Borrower, by signing below, hereby waives and releases Agent and
each of the Lenders, and their respective directors, officers, employees,
attorneys, affiliates and subsidiaries, from any and all claims, offsets,
defenses and counterclaims of which Borrower is aware, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.
     7. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     8. Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
     9. Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     10. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWER, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED
BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            TELETECH HOLDINGS, INC.
      By:   /s/ Alan Schutzman         Alan Schutzman        Secretary       
KEYBANK NATIONAL ASSOCIATION,
     as Agent and as a Lender
      By:   /s/ Jeff Kalinowski         Jeff Kalinowski        Senior Vice
President        WELLS FARGO BANK, N.A.,
     as Syndication Agent and as a Lender
      By:   /s/ Susan K. Petri         Name:   Susan K. Petri        Title:  
Vice President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ David L. Ericson         Name:   David L. Ericson       
Title:   Senior Vice President     

Signature Page 1 of 2
to Fourth Amendment Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Jonathan M. Phillips         Name:   Jonathan M. Phillips       
Title:   Vice President        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Tray Jones         Name:   Tray Jones        Title:   Vice
President        THE NORTHERN TRUST COMPANY
      By:   /s/ Brandon Rolek         Name:   Brandon Rolek        Title:   Vice
President     

Signature Page 2 of 2
to Fourth Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Fourth Amendment Agreement dated as of June 30, 2008. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned shall remain in full force and effect and
be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              TELETECH SERVICES CORPORATION
  TELETECH CUSTOMER CARE
MANAGEMENT (COLORADO), LLC
 
           
By:
  /s/ Alan Schutzman   By:   /s/ Alan Schutzman
 
           
 
  Alan Schutzman       Alan Schutzman
 
  Secretary       Secretary
 
            TELETECH CUSTOMER CARE
MANAGEMENT (WEST VIRGINIA), INC.   TELETECH GOVERNMENT SOLUTIONS, LLC
 
           
By:
  /s/ Alan Schutzman   By:   /s/ Alan Schutzman
 
           
 
  Alan Schutzman       Alan Schutzman
 
  Secretary       Secretary

Signature Page 1 of 2
to Acknowledgment and Agreement

 



--------------------------------------------------------------------------------



 



              TELETECH CUSTOMER SERVICES, INC.   TTEC NEVADA, INC.
 
           
By:
  /s/ Alan Schutzman   By:   /s/ Alan Schutzman
 
           
 
  Alan Schutzman       Alan Schutzman
 
  Assistant Secretary       Assistant Secretary
 
            TELETECH INTERNATIONAL HOLDINGS, INC.   NEWGEN RESULTS CORPORATION
 
           
By:
  /s/ Alan Schutzman   By:   /s/ Alan Schutzman
 
           
 
  Alan Schutzman       Alan Schutzman
 
  Secretary       Secretary
 
            DIRECT ALLIANCE CORPORATION   TELETECH STOCKTON, LLC
 
           
By:
  /s/ Alan Schutzman   By:   /s/ Alan Schutzman
 
           
 
  Alan Schutzman       Alan Schutzman
 
  Secretary       Secretary

Signature Page 2 of 2
to Acknowledgment and Agreement

 